DETAILED ACTION
This action is in response to a correspondence filed on 03/17/2022.
Claims 1-4, 6-8, 11-13, 16-18 are amended.
Claim 9 is canceled.
Claim 21 is new.
Claims 1-8 and 10-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/17/2022, with respect to the rejection(s) of claims 1, 3-5, 7, 11, 13-15 and 17 being rejected under 35 U.S.C. 102 as being anticipated by over Bone et al. (US 9,455,931) have been fully considered and are persuasive.  However, upon further consideration, the presently amended claims introduced new ground(s) of rejection is made in view of Bone et al. (US 9,455,931) in view of Bone in view of Smith et al. (US 20110307661).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10-11, 13-15, 17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 9,455,931) in view of Bone in view of Smith et al. (US 20110307661) hereinafter Smith. 
Regarding claim 1, Bone teaches a system for processing data streams (see Fig. 1 item 100), comprising:
- one or more processors in communication with the data transmission network (see Fig. 2: Graphic processor 212 in computing device 103; see Fig. 1 which includes one or more computing devices 103 in data communication with one or more clients 106 by way of a network 109);
a controller coupled to the data transmission network (see Fig. 1 item 115: server application), the controller configured to:
- determine that a data stream, received from the data transmission network requires processing according to one or more data processing operations (see Fig. 3 steps 303-306 and Col. 8 lines 57-61: Obtain request to launch new application from client and determine resource usage profile associated with the application; see also Col. 4 lines 30-32: Each resource usage profile 128 indicates whether the respective application 127 tends to use more CPU resources or GPU resources); 
- identify at least one data processing configuration corresponding to the one or more data processing operations (see Step 309 in Fig. 3 and Col. 8 lines 61-64: In box 309, the server application 115 determines from the resource usage profile 128 whether the application 118 is classified as GPU intensive);
 - identify at least one processor, of the one or more processors, having a hardware configuration associated with the at least one data processing configuration (see also step 404 and Col. 9 lines 46-53: In box 404, the server application 115 determines the computing devices 103 that are best suited for executing the particular application 118 (FIG. 1).  For example, an application 118 may have very high graphics rendering demands, and computing devices 103 that are configured with superior hardware-based graphics acceleration may be best suited for executing the application 118); and 
- route the data stream to the at least one processor (see step 312 in Fig. 3 and Col. 9 lines 1-3: In box 312, the server application 115 configures the video encoder 119 (FIG. 1) for the application 118 to be executed in a graphics processor 212 (FIG. 2) rather than a processor 203 (FIG. 2); see also step 409 in Fig. 4 and Col. 10 lines 9-12: If a computing device 103 has available capacity, the server application 115 assigns the application 118 to be executed in a computing device 103 with available capacity in box 409).
However, the Bone reference does not explicitly disclose a system wherein the one or more processors correspond to one or more specific purpose processors, wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the one or more processors correspond to one or more specific purpose processors (see Fig. 1 item 10: the FPGA unit 10), and wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Bone to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Bone will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality based on a specific service interrupt, thereby improving overall performance.

Regarding claim 3, Bone in view of Smith teaches the limitations of claim 1 as examined above. The combination of Bone and Smith teaches a system comprising one or more specific purpose processors in communication with a data transmission network. Furthermore, Smith teaches a system wherein the hardware configuration of the at least one specific purpose processor is re-configured to implement the at least one data processing configuration see at least [0004]: Thus, a same FPGA can be alternately programmed to selectively perform the function of many different logic circuits; see also [0033]: Accordingly, embodiments of the invention provide the ability to partially reconfigure the FPGA unit 10 by programming only the FPGA resources that need to be changed instead of programming the entirety of the FPGA resources).

Regarding claim 4, Bone in view of Smith is applied as disclosed in claim 3 examined above. The combination of Bone and Smith teaches a system wherein the hardware configuration of the at least one specific purpose processor is re-configured to implement the at least one data processing configuration. Smith further teaches a system wherein the hardware configuration in the at least one specific purpose processor is re-configured in response to receiving configuration instructions in respect of the at least one data processing configuration (see [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner. For example, in embodiments, the interrupt 140 causes the control macro 120 and control RAM 125 to drive a select bus 145 that is connected to the MUX 130 and which causes the MUX 130 to load the next configuration into the FPGA unit 10).

	Regarding claim 5, Bone in view of Smith is applied as disclosed in claim 4 examined above. The combination of Bone and Smith teaches a system wherein the hardware configuration in the at least one specific purpose processor is re-configured in response to receiving configuration instructions in respect of the at least one data processing configuration. Smith further teaches a system wherein the controller is configured to transmit the configuration instructions to the at least one specific purpose processor (see [0027] and [0036]: At step 320 an interrupt is generated, which may be performed by the operating system (including, for example, OS scheduler 150 described herein). At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt. If a change in configuration is not necessary based on this interrupt, then the process returns to step 315 where the processors and FPGA unit continue running the application. If a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt).

	Regarding claim 7, Bone in view of Smith is applied as disclosed in claim 1 examined above. Bone further teaches a system comprising at least one general purpose processor in communication with the data transmission network (see Fig. 2 item 203 and Col. 12 Lines: 7-8: general purpose hardware embodying the server application 115, the applications 118, the video encoders 119, etc.), and wherein the controller is further configured to: 
- route the data stream to the at least one general purpose processor (see step 303 in Fig. 3 and Col. 8 lines 57-59: Beginning with box 303, the server application 115 obtains a request to launch a new application 118 (FIG. 1) from a client 106 (FIG. 1)); 
- determine that the at least one general purpose processor is operating substantially at processing load capacity (see steps 306 in Fig. 3 and 403 in Fig. 4 and Col. 10 lines 12-17: In one embodiment, the computing device 103 may be selected when the current GPU load is below a maximum threshold for GPU usage and the resource usage profile associated with the application 118 indicates that the application 118 tends to use more GPU resources than CPU resources); 
- route the data stream to the at least one specific purpose processor (see Col. 10 lines 22-25 and 31-35: Consequently, the application 118 may be assigned to computing devices 103 with a goal of maximizing utilization of processors 203 and/or graphics processors 212... Alternatively, the computing device 103 may be selected when a current CPU load meets a maximum threshold for CPU usage and the resource usage profile associated with the application 118 indicates that the application 118 tends to use more GPU resources than CPU resources).
Regarding claim 10, Bone in view of Smith teaches the limitations of claim 1 examined above. The combination of Bone and Smith further teaches a system in accordance with the present invention wherein the at least one specific purpose processor is a field programmable gate array (FPGA) (Smith - Fig. 1 item 10: the FPGA unit 10). 

Regarding claim 11, Bone teaches a method for processing data streams, comprising:
- determining that data streams, received from a data transmission network, require processing according to one or more data processing operations (see Fig. 3 steps 303-306 and Col. 8 lines 57-61: Obtain request to launch new application from client and determine resource usage profile associated with the application; see also Col. 4 lines 30-32: Each resource usage profile 128 indicates whether the respective application 127 tends to use more CPU resources or GPU resources); 
- identifying at least one data processing configuration corresponding to the one or more data processing operations (see Step 309 in Fig. 3 and Col. 8 lines 61-64: In box 309, the server application 115 determines from the resource usage profile 128 whether the application 118 is classified as GPU intensive); 
- identifying at least one processor, of the one or more processors, having a hardware configuration associated with the at least one data processing configuration (see also step 404 and Col. 9 lines 46-53: In box 404, the server application 115 determines the computing devices 103 that are best suited for executing the particular application 118 (FIG. 1).  For example, an application 118 may have very high graphics rendering demands, and computing devices 103 that are configured with superior hardware-based graphics acceleration may be best suited for executing the application 118); and 
- routing the data streams to the at least one specific purpose processor in communication with the data transmission network (see step 312 in Fig. 3 and Col. 9 lines 1-3: In box 312, the server application 115 configures the video encoder 119 (FIG. 1) for the application 118 to be executed in a graphics processor 212 (FIG. 2) rather than a processor 203 (FIG. 2); see also step 409 in Fig. 4 and Col. 10 lines 9-12: If a computing device 103 has available capacity, the server application 115 assigns the application 118 to be executed in a computing device 103 with available capacity in box 409).
However, the Bone reference does not explicitly disclose a system wherein the one or more processors correspond to one or more specific purpose processors, wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the one or more processors correspond to one or more specific purpose processors (see Fig. 1 item 10: the FPGA unit 10), and wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Bone to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Bone will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality based on a specific service interrupt, thereby improving overall performance.


Regarding claim 13, it teaches the limitations of claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it teaches the limitations of claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the limitations of claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 17, it teaches the limitations of claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it teaches the limitations of claim 10 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Bone teaches a controller (see Fig. 1 item 115: server application 1) configurable to:
- determine that a data stream, received from the data transmission network requires processing according to one or more data processing operations (see Fig. 3 steps 303-306 and Col. 8 lines 57-61: Obtain request to launch new application from client and determine resource usage profile associated with the application; see also Col. 4 lines 30-32: Each resource usage profile 128 indicates whether the respective application 127 tends to use more CPU resources or GPU resources); 
- identify at least one data processing configuration corresponding to the one or more data processing operations (see Step 309 in Fig. 3 and Col. 8 lines 61-64: In box 309, the server application 115 determines from the resource usage profile 128 whether the application 118 is classified as GPU intensive);
 - identify at least one processor, of the one or more processors in communications with the data transmission network, having a hardware configuration associated with the at least one data processing configuration (see also step 404 and Col. 9 lines 46-53: In box 404, the server application 115 determines the computing devices 103 that are best suited for executing the particular application 118 (FIG. 1).  For example, an application 118 may have very high graphics rendering demands, and computing devices 103 that are configured with superior hardware-based graphics acceleration may be best suited for executing the application 118); and 
- route the data stream to the at least one processor (see step 312 in Fig. 3 and Col. 9 lines 1-3: In box 312, the server application 115 configures the video encoder 119 (FIG. 1) for the application 118 to be executed in a graphics processor 212 (FIG. 2) rather than a processor 203 (FIG. 2); see also step 409 in Fig. 4 and Col. 10 lines 9-12: If a computing device 103 has available capacity, the server application 115 assigns the application 118 to be executed in a computing device 103 with available capacity in box 409).
However, the Bone reference does not explicitly disclose a system wherein the one or more processors correspond to one or more specific purpose processors, wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. 
In the same field of endeavor, Smith teaches a system in accordance with the present invention, the system wherein the one or more processors correspond to one or more specific purpose processors (see Fig. 1 item 10: the FPGA unit 10), and wherein each of the one or more specific purpose processors has a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations (see at least [0027]: when an interrupt 140 is applied to the control macro 120, the control macro 120 and control RAM 125 cause the MUX 130 to select one of the stored configurations and apply the selected configuration to the FPGA unit 10 in order to program the signal routing and/or logic partitioning of FPGA unit 10 in a predefined manner … In this manner, implementations of the invention provide a system and method for dynamically sharing the FPGA resources that can over time be tuned to the algorithm being executed by an array of processors; see [0036]: At step 325, the operating system determines whether the configuration of the FPGA unit needs to be changed based upon the interrupt … if a change in configuration is necessary, then at step 330 the control system (e.g., control system 115) reprograms the FPGA unit according to the interrupt (e.g., as described above with respect to FIGS. 8-11). This may include, for example, downloading the selected configuration bitstream into the FPGA unit for programming the I/O pins, logic, and routing used by each processor). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware configuration of the system of Bone to include the microprocessor architecture of Smith comprising one or more FPGA processors, wherein the FPGA processors have a corresponding hardware configuration for executing at least one data processing operation, wherein the corresponding hardware configuration is re-configurable to other hardware configurations associated with other data processing operations. Incorporating specific purpose processors, such as the FPGA processor of Smith into the system of Bone will present several advantages, namely increase the efficiency of data handling of complex tasks compared to general purpose processor-based solutions and the ability the easily change its functionality based on a specific service interrupt, thereby improving overall performance.

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 9,455,931) in view of Bone, Smith et al. (US 20110307661) hereinafter Smith, in further view of Miller et al. (US 8,284,205) hereinafter Miller.
Regarding claim 2, Bone in view of Smith teaches the limitations of claim 1 examined above. The combination of Bone and Smith teaches a system comprising a controller configured to determine that a data stream requires processing according to a data processing operation. However, the Bone-Smith combination does not explicitly disclose a system wherein the one or more data processing operations comprise a plurality of sub-data processing operations.
In the same field of endeavor, Miller teaches a method in accordance with the present invention, the method wherein the data processing operation comprises a plurality of sub-data processing operations (see Col. 11 Lines 28-31: Furthermore, a processing task can be split up into various sections, for example, in parallel processing mode, and each section can be performed on same or different best processor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bone-Smith with the teachings of Miller suggesting a system wherein the data processing operations comprises a plurality of sub-data processing operations. Incorporating Miller into the data processing system of Bone-Smith would yield to several benefits, namely appropriately redistributing tasks to designated processors based on the specific nature of the subtasks, therefore ensuring that specific tasks are allocated to specific purpose processors.

Regarding claim 6, Bone in view of Smith is applied as disclosed in claim 4 examined above. The Bone-Smith combination teaches a system wherein the hardware configuration in the at least one specific purpose processor is changed in response to receiving configuration instructions in respect of the data processing configuration. Furthermore, the combination of Bone and Smith teaches a system comprising at least one general purpose processor in communication with the data transmission network (see Fig. 2 item 203 and Col. 12 Lines: 7-8: general purpose hardware embodying the server application 115, the applications 118, the video encoders 119, etc.), wherein the configuration instructions are stored on the general purpose processor (see Col. 11 Lines 17-31: a number of software components are stored in the memory 206 and are executable by the processor 203.  In this respect, the term "executable" means a program file that is in a form that can ultimately be run by the processor 203.  Examples of executable programs may be, for example, a compiled program that can be translated into machine code in a format that can be loaded into a random access portion of the memory 206 and run by the processor 203, source code that may be expressed in proper format such as object code that is capable of being loaded into a random access portion of the memory 206 and executed by the processor 203, or source code that may be interpreted by another executable program to generate instructions in a random access portion of the memory 206 to be executed by the processor 203, etc.). However, Bone-Smith does not explicitly teach a system wherein the controller is further configured to at least one of: 
- retrieve the configuration instructions from the general purpose processor and transmit the configuration instructions to the at least one specific purpose processor; or 
- transmit instructions to the general purpose processor to transmit the configuration instructions to the at least one specific purpose processor.
In the same field of endeavor, Miller teaches a system in accordance with the present invention, the system wherein the controller is further configured to at least one of: 
- retrieve the configuration instructions (see Col. 11 lines 17: profile matrices) from the general purpose processor and transmit the configuration instructions to the at least one specific purpose processor (see Col. 2 lines 66-67 and Col. 3 lines 1-14: A setting, or other information, of a data processing system is selected or determined... The setting or other information used in determining how to redistribute processes may include load balancing criterion, which can directly or indirectly affect the power or performance.  Then the computational processes of the data processing system are redistributed between the subsystems, e.g. processing units, of the data processing system based on the setting or other information used in determining how to redistribute processes; see also Col. 11 lines 15-28).

Regarding claim 12, it teaches the limitations of claim 2 examined above. Therefore, the same rationale of rejection is applied.
	
Regarding claim 16, it teaches the limitations of claim 6 examined above. Therefore, the same rationale of rejection is applied.

Claims 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 9,455,931) hereinafter Bone, Smith et al. (US 20110307661) hereinafter Smith, in further view of Jagadeesh (US 20190166019).
Regarding claim 8, Bone in view of Smith is applied as disclosed in claim 1 examined above. The Bone-Smith combination teaches a system comprising a data source for transmitting a data stream to a data transmission network. Furthermore, Bone in view of Smith teaches a system wherein the data stream comprises a media stream (see Col. 3 lines 26-27: encoding video signals into a video stream for transmission over the network 109). However, Bone in view of Smith does not explicitly teach a system wherein the one or more data processing operations comprises at least one of: extracting a characteristic feature from the media stream, comparing one or more characteristic features extracted from one or more media streams to determine a synchronization error, and adjusting one or more media streams to compensate for the synchronization error.
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention, the system configured to schedule at least one task, the system wherein the data processing operation comprises at least one of: extracting a characteristic feature from the media stream (see [0022, 40]: extracting the explicit constraint defined in the received request .. and generating a query based on the explicit constraint and/or the implicit constraint enables that implicit constraints, which were not explicitly mentioned by a user who sent the request, can be considered when processing the request).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Bone to include the system of Jagadeesh such that the data processing operations of the Bone-Smith combination comprise extracting a characteristic feature of the media stream. Modifying Bone-Smith in view of Jagadeesh would yield to several advantages, namely improving overall processing efficiency of the received requests and ensuring that the task scheduled, the resources provisioned, and the services provided by the processing unit complies with the requirements of the query that is generated by the query creation unit based on the explicit and implicit constraints.

Regarding claim 18, it teaches the limitations of claim 8 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, Bone in view of Smith teaches the limitations of claim 1 as examined above. The Bone-Smith combination further teaches a system comprising a data transmission network for receiving data streams transmitted from at least one data source. However, Bone in view of Smith does not teach a system wherein the data transmission network comprises a software defined network.
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention, the system wherein the data transmission network comprises a software defined network (see [0019]: the invention provides a software defined network, SDN, controller for task scheduling and/or resource provisioning and/or service providing). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454